DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 07/09/22020.
Claims 1-6 and 8-10 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2018/0111259 A1 and Takeda hereinafter) in view of Hunger (US Pub. No. 2017/0346324 A1).
Claim 1, Takeda in his teachings as shown in Fig.1-Fig.13 discloses a power tool, comprising:
a housing (3) comprising a transmission portion and a handheld portion (See [0039]);
a motor (6) disposed in the transmission portion (See [0038]);
a first circuit board (43) disposed in the transmission portion of the housing and provided with a plurality of commutating switch components (Tr1-Tr6), a plurality of Hall sensors (45) and a first controller (54), wherein the first controller is electrically connected to the commutating switch components and the Hall sensors (via second controller 57); the commutating switch components (output Tr1-Tr6) of are electrically connected to the motor (6); the Hall sensors sense a position of a rotor (58) of the motor and generate a position signal (Output of 58); and the first controller receives a driving signal (62) and controls the commutating switch components to perform commutation according to the driving signal and the position signal in order to rotate the rotor of the motor (See [0041]); and
a second circuit board (50) disposed in the handheld portion of the housing, electrically connected to the first circuit board (43- through output of 5, 57, 60, 62, 64), and provided with a second controller (57), which transmits the driving signal (output of 60, 62) to the first controller (54) (the rotation speed of the motor 6 is continuously changed according to the operation state of the speed setting dial 62 – See [0046]);
wherein the transmission includes a rotational speed signal line (59); the first controller (54) converts the position signal into a rotational speed signal (Output of 59); the rotational speed signal is transmitted to the second controller (57) through 
Although, a power tool with transmission of signals/control signals of (output of 5, 57, 60, 62, 64) as shown above are thought, it doesn’t explicitly disclose:
a transmission line set
Nonetheless, Hunger in his teachings a shown in Fig.1-20 discloses a power tool discloses a power tool (1) including a control device (3) and at least one electromechanical interface device (4) and a transmission line set that transfers an item of information or a data set via transmission/connecting lines 11a, 11b, 11c, 11d, 12a, 12b, 12c, 12d, 12e (See at least abstract and [0086-0087])
Therefore it would have been an obvious designers choice before the effective date of the instant application to include as set of transmission lines as thought by Hunger within the teachings of Takeda to transmit voltage/or transmit and receive information data (See [0041]).
As to Claim 2, Takeda in view of Hunger discloses power tool of claim 1, wherein the transmission line set includes a speed signal line and a brake signal line; the driving signal includes a speed command and a braking command (i.e. stop); the speed command is transmitted through the speed signal line; and the braking command is transmitted through the brake signal line (See [0035], [0043]).
As to Claim 3, Takeda in view of Hunger discloses the power tool of claim 2, wherein the speed command is transmitted in a PWM mode (See [0043]-[0044]).
Claim 4, Takeda in view of Hunger discloses the power tool of claim 2, wherein the transmission line set further comprises a rotation direction signal line; the driving signal includes a rotation direction command; and the rotation direction command is transmitted through the rotation direction signal line (See [0043]-[0045]).
As to Claim 5, Takeda in view of Hunger discloses the power tool of claim 2, wherein the transmission line set further comprises a current signal line; the driving signal includes a current command; and the current command is transmitted through the current signal line (See [0042]-[0045]).
As to Claim 6, Takeda in view of Hunger discloses the power tool of claim 5, wherein the current command is transmitted in a PWM mode (See [0042]-[0045]).
As to Claim 8, Takeda in view of Hunger discloses the power tool of claim 1, wherein an output of each of the Hall sensors is changed between a first voltage level and a second voltage level; the first controller changes the rotational speed signal from a third voltage level to a fourth voltage level when the output of each of the Hall sensors is changed from the first voltage level to the second voltage level; and the first controller changes the rotational speed signal from the fourth voltage level to the third voltage level when the output of each of the Hall sensors is changed from the second voltage level to the first voltage level (See [0042]-[0045], Fig. 5).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Hunger and in further view of Beyer (US Pub. No. 2014/0361645 A1).
As to Claim 9, Takeda discloses the power tool of claim 1, however it doesn’t explicitly disclose:

Nonetheless, Beyer in his teachings as shown in Fig. 1-25B illustrates in at least Fig. 19A-G a process for attaching a motor 126, Hall and FET PCB 302, and heat sink 306 together. FIG. 19A illustrates a motor stator 330 of the motor 126 with plastic end caps 332 and 334 at each end of the motor stator 330, respectively, and six motor leads 336 that are stripped down to the plastic end cap 334. Furthermore, Fig.19E illustrates a heat sink a heat sink pad 344 placed on top of the heat sink 306. The heat sink pad 344 is a thin, electrical insulator with high thermal conductivity. These characteristics allow the heat sink pad 306 to electrically isolate the metal heat sink 306 from the Hall and FET PCB 302 while still allowing heat from the Hall and FET PCB 302 to dissipate via the heat sink 306 (See also [0062]-[0068]).
Therefore, it would have obvious before the effective date of the instant application to include a heat dissipation pad/ heat sink pad as thought by Beyer within the teachings of Takeda and Hunger in order to allow allows heat to be dissipated from the hall sensors and FET’s via the heat sink for better control of power tools.
As to Claim 10, Takeda in view of Hunger and Beyer discloses the power tool of claim 9, wherein the heat dissipation pad has another heat conduction relationship with the rear cover (See [0062]-[0068]).
Response to Arguments/Remarks
As to Applicant’s arguments, “…Applicant submits that Takeda does not teach “each and every one” of the claimed features as recited in amended claim 1…the Examiner asserts that the inverter circuit 43 of Takeda is the equivalent of the first circuit board recited in claim 1. Applicant respectfully disagrees. In fact, no component in Takeda can be considered to be the equivalent structure of the recited first circuit board… In addition, the Examiner considers the structure of the operation switch 5 of Takeda as being the equivalent of the second circuit board recited in claim 1. Applicant respectfully disagrees at least because the switch 5 of Takeda is of an entirely different nature than the recited second circuit board…In contrast, in Takeda, although the switch board 46 is adapted to receive the On/Off signal…Assuming, arguendo, taking the main board 41 in Takeda as the equivalent of the first circuit board recited in claim 1 and taking the switch board 46 of Takeda as the second circuit board recited in claim 1, the pathway of transmission of the signal and the place to determine the rotational speed of the motor in Takeda are different from those used in the power tool recited in claim 1… As such, Takeda fails to disclose, teach or suggest the features currently recited in amended claim 1, and there cannot be a prima facie case of anticipation. Accordingly, claim 1 should be patentable. Each one of claims 2-6 and 8-10 depends, either directly or indirectly, on independent claim 1 and these claims are patentable at least for the same reasons as claim 1 is. Claim 7 is currently canceled thereby making the section 102 rejection of claim 7 moot…Claim 9 depends directly on independent claim 1. Claim 10 depends indirectly on claim 1. In view of the claim 1 amendments discussed above, Applicant submits that Takeda fails to disclose at least the features of claim 1 discussed 
In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s argument. It should be noted that the claims are examined using the broadest reasonable interpretation (BRI) in light of the specification. The claims are examined based on what is claimed not necessarily argued. In response to applicant’s amendment/remarks, the examiner interpreted the independent claims to address the remarks of the applicant as shown above. Hence, as thought by Takeda and as clearly shown by at least paragraph [0041]-[0045] and Fig.1-3 that the first circuit board 43 that comprises the commuting switches (Tr1-Tr6) that is used to drive the motor 6 is used by a control signal output circuit of the second controller 57 applies a drive signal such as a PWM signal or the like to the gate of each of the switching elements constituting the circuit 43 according to control of the first controller 54 (See [0044]). The examiner Takeda after reexamination interpreted a second board as 50 (the control part) that is coupled to the first controller 43 and the second controller 57 that transmits control signals through output of 5, 57,60,62,64, however, as shown it doesn’t explicitly disclose a transmission line set and this is believed to be an obvious modification (designer’s choice) in view of the newly found reference Hunger as shown in this office action (See 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thursday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL AGARED/Patent Examiner, Art Unit 2846

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846